Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is dated as of
October 23, 2013, by and between SPEEDEMISSIONS, INC., a Florida corporation
(the “Issuing Borrower”), and SPEEDY OPERATIONS, INC., a Georgia corporation
(each of the foregoing, including the Issuing Borrower, hereinafter sometimes
individually referred to as a “Borrower” and all such entities sometimes
hereinafter collectively referred to as “Borrowers”) and TCA GLOBAL CREDIT
MASTER FUND, LP, a Cayman Islands limited partnership (the “Lender”).


RECITALS


WHEREAS, the Borrowers and the Lender executed that certain Credit Agreement
dated as of June 8, 2012 (the “Original Credit Agreement”), as amended by that
certain First Amendment to Credit Agreement dated as of September 28, 2012, but
made effective as of October 9, 2012 (the “First Amendment”)(the Original Credit
Agreement and the First Amendment collectively referred to as the “Credit
Agreement”); and


WHEREAS, pursuant to the Original Credit Agreement, the Borrowers executed and
delivered to Lender that certain Revolving Note dated as of June 8, 2012,
evidencing a Revolving Loan under the Credit Agreement in the amount of Three
Hundred Fifty Thousand Dollars ($350,000) (the “First Revolving Note”); and


WHEREAS, pursuant to the First Amendment, the Borrowers executed and delivered
to Lender that certain Revolving Note dated as of September 28, 2012, but made
effective as of October 9, 2012, evidencing an additional Revolving Loan under
the Credit Agreement in the amount of Five Hundred Fifty Thousand Dollars
($550,000) (the “Second Revolving Note”)(the First Revolving Note and the Second
Revolving Note hereinafter sometimes collectively referred to as the “Existing
Notes”); and


WHEREAS, the Existing Notes have an aggregate outstanding principal balance
outstanding as of October 23, 2013 in the amount of $607,664.25; and


WHEREAS, in connection with the Credit Agreement and the Existing Notes, the
Borrowers executed and delivered to the Lender various ancillary documents
referred to in the Credit Agreement as the Loan Documents; and


WHEREAS, the Borrowers’ obligations under the Credit Agreement and the Existing
Notes are secured by the following, all of which are included within the Loan
Documents: (i) one or more Security Agreements dated as of June 8, 2012, from
each of the Borrowers in favor of the Lender (collectively, the “Security
Agreements”), pursuant to which the Lender has a continuing, first-priority
security interest encumbering all of the “Collateral” (as defined in the Credit
Agreement and each of the Security Agreements) of the Borrowers; (ii) a Validity
Guaranty dated as of June 8, 2012 from Richard Parlontieri in favor of Lender
(the “Validity Guaranty”); and (iii) UCC-1 Financing Statements for each of the
Borrowers, as debtor, and Lender, as secured party, one filed with the Secretary
of State of Florida under filing No. 201206926226, and one filed with the
Secretary of State of Georgia under filing No. 56-2012-0925 (collectively, the
“UCC-1’s”); and


WHEREAS, the Credit Agreement contemplated that the Revolving Loan Commitment
under the Credit Agreement could be increased, and in connection therewith,
Lender could make additional Revolving Loans to Borrowers to be evidenced by a
new Revolving Note, all as more specifically set forth in the Credit Agreement;
and
 
 
Page 1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Borrowers desire and have requested an increase in the Revolving
Loan Commitment to One Million Three Hundred Thousand Dollars ($1,300,000), and
Lender is amenable to such increase, and in connection therewith, Borrowers
desire, and Lender is amenable to making, an additional Revolving Loan to
Borrowers in the amount of Four Hundred Thousand Dollars ($400,000), which
additional Revolving Loan, together with the Revolving Loans evidenced by the
Existing Notes, shall be evidenced by a newly issued consolidated, replacement,
amended and restated Revolving Note in the form attached hereto as Exhibit “A”
(the “Replacement Revolving Note”), all as more specifically set forth in this
Amendment; and


WHEREAS, the Borrowers and Lender desire to make additional amendments to the
Credit agreement, all as more specifically set forth in this Amendment;


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


1.           Recitals.  The recitations set forth in the preamble of this
Amendment are true and correct and incorporated herein by this reference.


2.           Capitalized Terms.  All capitalized terms used in this Amendment
shall have the same meaning ascribed to them in the Credit Agreement, except as
otherwise specifically set forth herein.  In addition, the other definitional
and interpretation provisions of Sections 1.2, 1.3 and 1.4 of the Credit
Agreement shall be deemed to apply to all terms and provisions of this
Amendment, unless the express context otherwise requires.


3.           Conflicts.  In the event of any conflict or ambiguity by and
between the terms and provisions of this Amendment and the terms and provisions
of the Credit Agreement, the terms and provisions of this Amendment shall
control, but only to the extent of any such conflict or ambiguity.


4.           Increase of Revolving Loan Commitment; Replacement Revolving
Note.  Subject to the terms and conditions of this Amendment, the Revolving Loan
Commitment is hereby increased to an aggregate total of One Million Three
Hundred Thousand Dollars ($1,300,000).  In connection with such increase, the
Borrowers have requested an additional Revolving Loan in the amount of Four
Hundred Thousand Dollars ($400,000), which Lender hereby agrees to make subject
to the terms and conditions of this Amendment.  In that regard, simultaneously
with the execution of this Amendment, the Borrowers shall execute and deliver
the Replacement Revolving Note in favor of the Lender.


5.           Representations and Warranties.  The Borrowers hereby confirm and
affirm that all representations and warranties made by the Borrowers under the
Credit Agreement and all other Loan Documents (specifically including under
Section 7 of the Credit Agreement) are true, correct and complete as of the date
of the Credit Agreement, and hereby confirm and affirm that all such
representations and warranties remain true, correct and complete as of the date
of this Amendment, and by this reference, the Borrowers do each hereby re-make
each and every one of such representations and warranties herein as of the date
of this Amendment, as if each and every one of such representations and
warranties was set forth and re-made in its entirety in this Amendment by each
of the Borrowers, as same may be qualified by revised disclosure schedules
attached to this Amendment, if any (if no revised disclosures are attached to
this Amendment, then no such revised disclosure schedules shall be deemed to
exist or to qualify any of the representations and warranties hereby re-made).


 
Page 2

--------------------------------------------------------------------------------

 
 
6.           Affirmation.  The Borrowers hereby affirm all of their Obligations
to the Lender under all of the Loan Documents and agree and affirm as follows:
(i) that as of the date hereof, each of the Borrowers has performed, satisfied
and complied in all material respects with all the covenants, agreements and
conditions under each of the Loan Documents to be performed, satisfied or
complied with by each of the Borrowers; (ii) that each of the Borrowers shall
continue to perform each and every covenant, agreement and condition set forth
in each of the Loan Documents and this Amendment, and continue to be bound by
each and all of the terms and provisions thereof and hereof; (iii) that as of
the date hereof, no default or Event of Default has occurred or is continuing
under the Credit Agreement or any other Loan Documents, and no event has
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under the Credit Agreement or any
other Loan Documents; and (iv) that as of the date hereof, no event, fact, or
other set of circumstances has occurred which could reasonably be expected to
have a Material Adverse Effect.


7.           Ratification.  The Borrowers hereby acknowledge, represent, warrant
and confirm to Lender that: (i) each of the Loan Documents executed by the
Borrowers are valid and binding obligations of the Borrowers, enforceable
against the Borrowers in accordance with their respective terms; (ii) the
Replacement Revolving Note, and all other Obligations of the Borrowers under the
Replacement Revolving Note, the Credit Agreement, all other Loan Documents and
this Amendment, shall be and continue to be and remain secured by and under the
Loan Documents, including the Security Agreements, Validity Guaranty and the
UCC-1’s; (iii) there are no defenses, setoffs, counterclaims, cross-actions or
equities in favor of the Borrowers, to or against the enforcement of any of the
Loan Documents, and to the extent any of the Borrowers have any defenses,
setoffs, counterclaims, cross-actions or equities against Lender and/or against
the enforceability of any of the Loan Documents, the Borrowers acknowledge and
agree that same are hereby fully and unconditionally waived by the Borrowers;
and (iv) no oral representations, statements, or inducements have been made by
Lender, or any agent or representative of Lender, with respect to the Credit
Agreement, this Amendment or any other Loan Documents.


8.           Additional Confirmations.  The Borrowers hereby represent, warrant
and covenant as follows: (i) that the Lender’s Liens and security interests in
all of the “Collateral” (as such term is defined in the Credit Agreement and
each of the Security Agreements) are and remain valid, perfected, first-priority
security interests in such Collateral, and the Borrowers have not granted any
other Liens or security interests of any nature or kind in favor of any other
Person affecting any of such Collateral.


9.           Lender’s Conduct.  As of the date of this Amendment, the Borrowers
hereby acknowledge and admit that: (i) the Lender has acted in good faith and
has fulfilled and fully performed all of its obligations under or in connection
with the Credit Agreement or any other Loan Documents; and (ii) that there are
no other promises, obligations, understandings or agreements with respect to the
Credit Agreement or the Loan Documents, except as expressly set forth herein, or
in the Credit Agreement and other Loan Documents.


10.         Advisory Fee.


 
Page 3

--------------------------------------------------------------------------------

 
 
(a)            Fee Amount.  In consideration of advisory services provided by
Lender to Issuing Borrower prior to the date of this Amendment, and as
consideration for Lender’s agreement to enter into this Amendment, the Issuing
Borrower shall pay to Lender a fee equal to $100,000.00 (the “Advisory
Fee”).  The Advisory Fee shall be initially paid by the issuance to Lender of
shares of the Issuing Borrower’s Common Stock (the “Advisory Fee Shares”) in
accordance with the terms and provisions of this Section.  For purposes of
determining the number of shares issuable to Lender under this Section 10(a),
the Issuing Borrower’s Common Stock shall be valued at the average of the volume
weighted average price for the Common Stock for the five (5) Business Days
immediately prior to the date the Borrowers execute this Amendment (the
“Valuation Date”), as reported by Bloomberg or such other reporting service
acceptable to Lender (the “VWAP”).  The Lender shall confirm to the Issuing
Borrower in writing, the VWAP for the Common Stock as of the Valuation Date, and
the Issuing Borrower shall issue to Lender, on the date of the execution of this
Amendment, a number of Advisory Fee Shares equal to one hundred percent (100%)
of the Advisory Fee, based on such VWAP as of the Valuation Date.  On the date
of the execution of this Amendment, the Issuing Borrower shall instruct its
transfer agent (the “Transfer Agent”) to issue certificates representing the
Advisory Fee Shares issuable to the Lender hereunder (and in that regard, the
Issuing Borrower shall deliver to Lender, upon execution of this Amendment, an
irrevocable issuance instruction letter and board resolution in form and
substance acceptable to Lender, irrevocably authorizing the issuance of the
Advisory Fee Shares and irrevocably directing its Transfer Agent to issue and
deliver the Facility Fee Shares to Lender or its designee), and shall cause its
Transfer Agent to deliver such certificates to Lender within five (5) Business
Days from the Closing Date.  The Issuing Borrower’s obligations to pay the
Advisory Fee as herein provided is an Obligation of the Issuing Borrower,
secured by all of the applicable Loan Documents, and failure by the Issuing
Borrower to issue such certificates representing the Advisory Fee Shares
issuable hereunder within the time frames set forth herein shall be an Event of
Default hereunder and under the Credit Agreement and other Loan Documents.  The
Advisory Fee Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Issuing Borrower’s Common Stock. The
Advisory Fee Shares shall be deemed fully earned as of the date the Borrowers
execute this Amendment, regardless of the amount or number of Revolving Loans
made hereunder. 


(b)            Adjustments.  It is the intention of the Issuing Borrower and
Lender that the Lender shall be able to sell the Advisory Fee Shares and
generate net proceeds (net of all brokerage commissions and other fees or
charges payable by Lender in connection with the sale thereof) from such sale
equal to the Advisory Fee.  In this regard, the Lender shall have the right to
sell the Advisory Fee Shares in the Principal Trading Market, or otherwise, at
any time in accordance with applicable securities laws.  Upon : (A) the sale of
all Advisory Fee Shares; (B) Lender receiving net proceeds from the sale of the
Advisory Fee Shares equal to the Advisory Fee; or (C) at any time Lender may
elect, the Lender shall deliver to the Issuing Borrower a reconciliation
statement showing the net proceeds actually received by the Lender from the sale
of the Advisory Fee Shares (the “Sale Reconciliation”).  If, as of the date of
the delivery by Lender of the Sale Reconciliation, the Lender has not realized
and received net proceeds from the sale of the Advisory Fee Shares equal to at
least the Advisory Fee, as shown on the Sale Reconciliation, then the Issuing
Borrower shall immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock to the Lender
in an amount sufficient such that, when sold and the net proceeds thereof are
added to the net proceeds from the sale of any of the previously issued and sold
Advisory Fee Shares, the Lender shall have received total net funds equal to the
Advisory Fee.  If additional shares of Common Stock are issued pursuant to the
immediately preceding sentence, and after the sale of such additional issued
shares of Common Stock, the Lender still has not received net proceeds equal to
at least the Advisory Fee, then the Issuing Borrower shall again be required to
immediately take all required action necessary or required in order to cause the
issuance of additional shares of Common Stock to the Lender as contemplated
above, and such additional issuances shall continue until the Lender has
received net proceeds from the sale of such Common Stock equal to the Advisory
Fee.  In the event the Lender receives net proceeds from the sale of Advisory
Fee Shares equal to the Advisory Fee before Lender has sold all Advisory Fee
Shares issued to Lender hereunder, then the Lender shall return all such
remaining Advisory Fee Shares to the Issuing Borrower.  In the event additional
Common Stock is required to be issued as outlined above, the Issuing Borrower
shall instruct its Transfer Agent to issue certificates representing such
additional shares of Common Stock to the Lender immediately subsequent to the
Lender’s notification to the Issuing Borrower that additional shares of Common
Stock are issuable hereunder, and the Issuing Borrower shall in any event cause
its Transfer Agent to deliver such certificates to Lender within five (5)
Business Days following the date Lender notifies the Issuing Borrower that
additional shares of Common Stock are to be issued hereunder.  In the event such
certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said five (5) Business Day
period, same shall be an immediate default under the Credit Agreement and the
Loan Documents.  Notwithstanding anything contained in this Section 10 to the
contrary, at any time on or prior to the Revolving Loan Maturity Date, the
Issuing Borrower shall have the right, at any time during such period, to redeem
any Advisory Fee Shares then in the Lender’s possession for an amount payable by
the Issuing Borrower to Lender in Dollars equal to the Advisory Fee, less any
net proceeds received by the Lender from any previous sales of Advisory Fee
Shares.  Upon Lender’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Lender shall return any then remaining
Advisory Fee Shares in its possession back to the Issuing Borrower.


 
Page 4

--------------------------------------------------------------------------------

 
 
(c)            Mandatory Redemption.  Notwithstanding anything contained in this
Amendment to the contrary, in the event the Lender has not realized net proceeds
from the sale of Advisory Fee Shares equal to at least the Advisory Fee by the
Revolving Loan Maturity Date, then at any time thereafter, the Lender shall have
the right, upon written notice to the Issuing Borrower, to require that the
Issuing Borrower redeem all Advisory Fee Shares then in Lender’s possession for
cash equal to the Advisory Fee, less any cash proceeds received by the Lender
from any previous sales of Advisory Fee Shares, if any.  In the event such
redemption notice is given by the Lender, the Issuing Borrower shall redeem the
then remaining Advisory Fee Shares in Lender’s possession for an amount of
Dollars equal to the Advisory Fee, less any cash proceeds received by the Lender
from any previous sales of Advisory Fee Shares, if any, payable by wire transfer
to an account designated by Lender within five (5) Business Days from the date
the Lender delivers such redemption notice to the Issuing Borrower.


(d)            Surviving Obligations.  The Borrowers agree and acknowledge that
notwithstanding the termination of the Credit Agreement, or the payment in full
of the Replacement Revolving Note or other obligations under the Credit
Agreement or under any other Loan Documents, the Borrowers’ obligations and
liability under this Amendment and the other Loan Documents, and the Lender’s
Lien and security interest on all Collateral, shall survive, shall remain valid
and effective and shall not be released or terminated, until the Issuing
Borrower has fully complied with all of its obligations with respect to payment
of the Advisory Fee, and Lender has generated and received net proceeds from the
sale of the Advisory Fee Shares (or otherwise received equivalent payment
thereof in Dollars as permitted hereunder) equal to the Advisory Fee.


(e)            Lender Representations.  The Lender hereby confirms and affirms
that all representations and warranties made by the Lender in Section 8 of the
Credit Agreement are hereby re-made as of the date of this Amendment with
respect to Lender’s acquisition of the Advisory Fee Shares, as if each and every
one of such representations and warranties was set forth and re-made in its
entirety in this Amendment by Lender with respect to Lender’s acquisition of the
Advisory Fee Shares.


11.           Redefined Terms.  The term “Loan Documents,” as defined in the
Credit Agreement and as used in this Amendment, shall be deemed to refer to and
include the Replacement Revolving Note, this Amendment and all other documents
or instruments executed in connection with this Amendment and the execution and
delivery of the Replacement Revolving Note.  The term “SEC Documents,” as
defined in the Credit Agreement, shall be deemed to refer to and include all
filings made by the Borrowers with the SEC between the date of the First
Amendment and the date of this Amendment.


12.           Representations and Warranties of the Borrowers.  Each of the
Borrowers hereby makes the following representations and warranties to the
Lender:


 
Page 5

--------------------------------------------------------------------------------

 
 
(a)           Authority and Approval of Agreement; Binding Effect.  The
execution and delivery by the Borrowers of this Amendment, the Replacement
Revolving Note, and all other documents executed and delivered in connection
herewith and therewith, and the performance by Borrowers of all of their
Obligations hereunder and thereunder, have been duly and validly authorized and
approved by the Borrowers and their board of directors pursuant to all
applicable laws and other than the corporate action or resolutions delivered by
the Borrowers in connection with this Amendment, no other corporate action or
Consent on the part of the Borrowers, their board of directors, stockholders or
any other Person is necessary or required by the Borrowers to execute this
Amendment, the Replacement Revolving Note, and the documents executed and
delivered in connection herewith and therewith, to consummate the transactions
contemplated herein and therein, or perform all of the Borrowers’ Obligations
hereunder and thereunder.  This Amendment, the Replacement Revolving Note and
each of the documents executed and delivered in connection herewith and
therewith have been duly and validly executed by the Borrowers (and the officer
executing this Amendment and all such other documents for each Borrower is duly
authorized to act and execute same on behalf of the Borrowers) and constitute
the valid and legally binding agreements of the Borrowers, enforceable against
the Borrowers in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


13.           Indemnification.  Each of the Borrowers, jointly and severally,
hereby indemnifies and holds the Lender Indemnitees, and each of them, harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, Proceedings, suits, claims, costs, expenses and
distributions of any kind or nature payable by any of the Lender Indemnitees to
any Person, including reasonable attorneys’ and paralegals’ fees and expenses,
court costs, settlement amounts, costs of investigation and interest thereon
from the time such amounts are due at the highest non-usurious rate of interest
permitted by applicable law, through all negotiations, mediations, arbitrations,
trial and appellate levels, as a result of, or arising out of, or relating to
any matters relating to this Amendment or the Replacement Revolving Note,
including the assertion of a claim or ruling by a Governmental Authority that
documentary stamp tax, intangible tax or any penalties or interest associated
therewith must be paid by reason of the execution and delivery of any of the
Replacement Revolving Note or the other Loan Documents.  The foregoing
indemnification obligations shall survive the termination of the Credit
Agreement or any of the Loan Documents and repayment of the Obligations.


14.           Release.  As a material inducement for Lender to increase the
Revolving Loan Commitment and enter into this Amendment, each of the Borrowers
does hereby release, waive, discharge, covenant not to sue, acquit, satisfy and
forever discharges each of the Lender Indemnitees and their respective
successors and assigns, from any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, Proceedings, suits, claims, costs,
expenses and distributions of any kind or nature whatsoever in law or in equity
which any Borrower ever had, now has, or which any successor or assign of any
Borrower hereafter can, shall or may have against any of the Lender Indemnitees,
for, upon or by reason of any matter, cause or thing whatsoever related to the
Credit Agreement, this Amendment or any other Loan Documents, through the date
hereof.  The Borrowers further expressly agree that the foregoing release and
waiver agreement is intended to be as broad and inclusive as permitted by the
laws governing the Credit Agreement. In addition to, and without limiting the
generality of foregoing, the Borrowers further covenant with and warrant unto
the Lender and each of the other Lender Indemnitees, that as of the date hereof,
there exists no claims, counterclaims, defenses, objections, offsets or other
claims against Lender or any other Lender Indemnitee, or the obligation of the
Borrowers to comply with the terms and provisions of the Credit Agreement, this
Amendment and all other Loan Documents.  The foregoing release shall survive the
termination of the Credit Agreement or any of the Loan Documents and repayment
of the Obligations.


15.           Effect on Agreement and Loan Documents.  Except as expressly
amended by this Amendment, all of the terms and provisions of the Credit
Agreement and the Loan Documents shall remain and continue in full force and
effect after the execution of this Amendment, are hereby ratified and confirmed,
and incorporated herein by this reference.


 
Page 6

--------------------------------------------------------------------------------

 
 
16.           Waiver.  Neither this Amendment, nor shall Lender’s agreement to
increase the Revolving Loan Commitment and make the additional Revolving Loan
pursuant to the Replacement Revolving Note, be deemed or construed in any manner
as a waiver by the Lender of any Claims, defaults, Events of Default, breaches
or misrepresentations by the Borrowers under the Credit Agreement, any other
Loan Documents, or any of Lender’s rights or remedies in connection therewith.


17.           Execution.  This Amendment may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Amendment, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.


18.           Fees and Expenses.


(a)            Document Review and Legal Fees.  The Borrowers agree to pay to
the Lender or its counsel a legal fee equal to Seven Thousand Five Hundred and
No/100 Dollars ($7,500.00) for the preparation, negotiation and execution of
this Amendment and all other documents in connection herewith, together with
costs of $550.00 associated with this transaction, all of which shall be due and
payable by the Borrowers upon execution of this Amendment and withheld from the
proceeds of the Revolving Loan made hereby.


(b)            Transaction Fees.  The Borrowers agree to pay to Lender a
transaction advisory fee equal to two percent (2%) of the amount of the
Revolving Loan contemplated by this Amendment, which fee shall be due and
payable by the Borrowers upon execution of this Amendment and withheld from the
proceeds of the Revolving Loan made hereby.


(c)            Due Diligence Fee.  The Borrowers agree to pay to Lender a due
diligence fee equal to Two Thousand Five Hundred Dollars ($2,500.00), which fee
shall be due and payable by the Borrowers upon execution of this Amendment and
withheld from the proceeds of the Revolving Loan made hereby.


19.           Additional Agreements.


(a)            Extension of Maturity Date.  The Borrowers and Lender hereby
agree and acknowledge that the Revolving Loan Maturity Date has been extended to
October 9, 2014.


(b)            Payment Date.  Section 2.1(c) of the Credit Agreement is hereby
deleted in its entirety and the following is inserted in lieu thereof:


“(c)           Revolving Loan Interest and Payments.  Except as otherwise
provided in this Section 2.1, the outstanding principal balance of all Revolving
Loans shall be repaid on or before the Revolving Loan Maturity Date.  The
principal amount of all the Revolving Loans outstanding from time to time shall
bear interest at the Interest Rate. The Account Collection Fee, accrued and
unpaid interest on the unpaid principal balance of all Revolving Loans
outstanding from time to time, and other fees and charges due hereunder, shall
be payable on a twice weekly basis on the same two (2) days of each week as
determined by Lender, commencing on the first such date to occur after the date
hereof and on the Revolving Loan Maturity Date (each a “Payment Date”).  Any
amount of principal or interest on the Revolving Loans which is not paid when
due, whether at stated maturity, by acceleration or otherwise, shall at Lender’s
option bear interest payable on demand at the Default Rate.”


 
Page 7

--------------------------------------------------------------------------------

 
 
(c)            Section 2.1(d)(i) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in lieu thereof:


“(i)           Mandatory Principal Prepayments; Overadvances.  Following payment
of all items and fees as required by Section 2.1(e)(i)(1) – (4), inclusive
(other than the Mandatory Principal Repayment Amounts): (A) on each Payment Date
commencing as of October 1, 2013, a minimum amount of fifteen percent (15%) of
all amounts collected into the Lock Box Account shall be paid to Lender to
reduce the then outstanding principal balance of all Revolving Loans hereunder;
(B) on each Payment Date commencing as of April 1, 2014, a minimum amount of
twenty percent (20%) of all amounts collected into the Lock Box Account shall be
paid to Lender to reduce the then outstanding principal balance of all Revolving
Loans hereunder; and (C) on each Payment Date commencing as of July 1, 2014, a
minimum amount of twenty-five percent (25%) of all amounts collected into the
Lock Box Account shall be paid to Lender to reduce the then outstanding
principal balance of all Revolving Loans hereunder (collectively, the “Mandatory
Principal Repayment Amounts”).  All Revolving Loans hereunder shall be repaid by
Borrowers on or before the Revolving Loan Maturity Date, unless payable sooner
pursuant to the provisions of this Agreement.  In the event the aggregate
outstanding principal balance of all Revolving Loans hereunder exceed the
Revolving Loan Availability, Borrowers shall, upon notice or demand from Lender,
immediately make such repayments of the Revolving Loans or take such other
actions as shall be necessary to eliminate such excess.  Lender shall apply
funds received into the Lock Box Account in accordance with Section 2.1(e)
below.”


(d)            Section 2.1(e)(i) of the Credit Agreement is hereby deleted in
its entirety and the following is inserted in lieu thereof:


 “(i)           All Daily Receipts of each Borrower shall, after deposit of same
into each Borrower’s operating bank account, be swept daily into the Borrower
Account.  In addition, the Lender shall establish and maintain an account at a
financial institution acceptable to Lender in its sole and absolute discretion
(the “Lock Box Account”), which Lock Box Account is and shall be maintained in
Lender’s name.  All amounts in the Borrower Account shall be swept into the Lock
Box Account twice per week on such days as Lender and Borrowers may agree
upon.  If any Borrower, any Affiliate or Subsidiary, any shareholder, officer,
director, employee or agent of any Borrower or any Affiliate or Subsidiary, or
any other Person acting for or in concert with any Borrower, shall at any time
receive any Daily Receipts or any other monies, checks, notes, drafts or other
payments relating to or as proceeds of Eligible Accounts or otherwise in
connection with the business of each Borrower, each Borrower and each such
Person shall receive all such items in trust for, and as the sole and exclusive
property of, Lender, and, immediately upon receipt thereof, shall remit the same
(or cause the same to be remitted) in kind to the Borrower Account for further
sweeping of same into the Lock Box Account as hereby provided.  Borrowers and
Lender agree that all Daily Receipts and other payments made or received into
the Lock Box Account, whether in respect of the Eligible Accounts or as proceeds
of other collateral or otherwise, will be swept from the Lock Box Account on
each Payment Date and applied according to the following priorities: (1) to
Lender, towards unpaid fees and expenses due hereunder or under any other Loan
Documents, including, any recurring fees due pursuant to Section 2.2 hereof; (2)
to Lender, towards any accrued but unpaid Account Collection Fee; (3) to Lender,
towards accrued but unpaid interest owed under Sections 2.1(c) and 2.4 hereof;
(4) to Lender, towards amounts payable pursuant to Section 2.1(d)(i), including
the Mandatory Principal Repayment Amounts; and (5) upon the occurrence of an
Event of Default, to Lender, to reduce the outstanding balance of all Revolving
Loans to zero (each of the foregoing payments, the “Lock Box Payments”).  The
amount remaining in the Lock Box Account following the payment of the Lock Box
Payments on each Due Date shall be referred to herein as the “Net Amount”.  If
at any time the Daily Receipts and other payments made or received into the Lock
Box Account are not sufficient to pay all of the Lock Box Payments then due,
then Borrowers shall make payment to Lender of any such deficiency within three
(3) Business Days after the applicable Payment Date.  The Lender agrees that,
provided the Borrowers are in good standing under this Agreement and the other
Loan Documents, and provided no Event of Default exists under this Agreement or
any other Loan Document, and provided no event has occurred that, with the
passage of time, or the giving of notice, or both, would constitute an Event of
Default under this Agreement or any other Loan Document, then within three (3)
Business Days after each Payment Date, the Net Amount will be transferred to
Borrowers from the Lock Box Account via wire transfer or electronic funds
transfer to an account designated by the Borrowers. Borrowers agree to pay all
reasonable fees, costs and expenses in connection with opening and maintaining
of the Lock Box and the Lock Box Account.  All of such reasonable fees, costs
and expenses, if not paid by Borrower within five (5) Business Days of Lender’s
written request, may be paid by Lender and in such event all amounts paid by
Lender shall constitute Obligations hereunder, shall be payable to Lender by
Borrower upon demand, and, until paid, shall bear interest at the Default
Rate.  Upon an Event of Default, all Daily Receipts and other checks, drafts,
instruments and other items of payment or proceeds of Collateral shall be
endorsed by Borrowers, as applicable, to Lender, and, if that endorsement of any
such item shall not be made for any reason, Lender is hereby irrevocably
authorized to endorse the same on each Borrower’s behalf.  For purpose of this
Section, each Borrower irrevocably hereby makes, constitutes and appoints Lender
(and all Persons designated by Lender for that purpose) as each Borrower’s true
and lawful attorney and agent-in-fact: (A) to endorse each Borrower’s name upon
said Daily Receipts and other items of payment and/or proceeds of collateral and
upon any chattel paper, document, instrument, invoice or similar document or
agreement relating to any Accounts of any Borrower; (B) to take control in any
manner of any Daily Receipts and other items of payment or proceeds thereof; and
(C) to have access to any lock box or postal box into which any of Borrowers’
mail is deposited, and open and process all mail addressed to each Borrower and
deposited therein.”


 
Page 8

--------------------------------------------------------------------------------

 
 
(e)            True-Up Payment.  Commencing on February 1, 2014, and on the
first (1st) day of each consecutive calendar month thereafter until the
Revolving Loan Maturity Date, the Lender shall reconcile all Mandatory Principal
Repayment Amounts received by Lender from the Lock Box Account for the
immediately preceding calendar month (the aggregate of all such amounts, for
each corresponding month, referred to as the “Aggregate Monthly Principal
Repayment Amount”), and compare the Aggregate Monthly Principal Repayment Amount
for such immediately preceding calendar month with the corresponding amount for
such month as shown on the schedule attached hereto as Exhibit “B” (the “True-Up
Schedule”)(i.e. on February 1, 2014, Lender shall reconcile and aggregate all
Mandatory Principal Repayment Amounts received by Lender from the Lock Box
Account between January 1, 2014 and January 31, 2014, and compare such aggregate
amount with the February 1, 2014 amount shown on the True-Up Schedule).  If the
Aggregate Monthly Principal Repayment Amount for any given calendar month is
less than the corresponding amount for such month as shown on the True-Up
Schedule (such difference referred to as the “Deficiency”), then within three
(3) Business Days after Lender provides such reconciliation to Borrowers,
Borrowers shall pay to Lender such Deficiency by wire transfer of immediately
available Dollars to an account designated by Lender from time to time;
provided, however, rather than requiring payment of such Deficiency from
Borrowers by wire transfer Lender may elect to take such Deficiency directly
from the Lock Box Account on any Payment Date.  In the event the Borrowers
become cash-flow positive and the Borrowers provide evidence of same to Lender
that is reasonably acceptable to Lender, then at such time, Borrowers and Lender
agree to review the amounts being deposited into the Lock Box Account at such
time, and to discuss and negotiate in good faith on possible changes to the
True-Up Schedule.


(f)             Section 1.1(eee) and Section 2.1(e)(iv) of the Credit Agreement
are hereby deleted in their entirety.
[Signatures on the following page]
   

 
Page 9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.


BORROWERS:
 
SPEEDEMISSIONS, INC.
 
SPEEDY OPERATIONS, INC.
         
By:
/s/ Richard Parlontieri
 
By:
/s/ Richard Parlontieri
Name:
Richard Parlontieri
 
Name:
Richard Parlontieri
Title:
Pres/CEO
 
Title:
Pres


 
LENDER:
TCA GLOBAL CREDIT MASTER FUND, LP
 

By: TCA Global Credit Fund GP, Ltd. Its:
General Partner
    By:  Robert Press, Director

 
 
Page 10

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


 REPLACEMENT REVOLVING NOTE
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


TRUE-UP SCHEDULE


2/1/2014
 
   40,500.00
3/1/2014
 
   40,500.00
4/1/2014
 
   40,500.00
5/1/2014
 
   54,000.00
6/1/2014
 
   54,000.00
7/1/2014
 
   54,000.00
8/1/2014
 
   67,500.00
9/1/2014
 
   67,500.00
10/1/2014
 
   67,500.00
11/1/2014
 
   67,500.00

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


REVISED DISCLOSURE SCHEDULES
 
 
 
 
 
 

--------------------------------------------------------------------------------